DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election of invention I (claims 1-8 and 12-19) in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation " The electrical circuit according to claim 6" in line 1.  It’s not clear the dependency of claim 7 because claim 6 has been cancelled. For the purpose of examination, it’s interpreted claim 7 has the dependency from claim 1.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of Hayashi et al. (US 2006/0205370).

Regarding claim 1, Seendripu discloses an electrical circuit [figs. 4-5], the electrical circuit comprising: an input terminal [e.g. RF]; an output terminal [e.g. IF]; a local oscillator [e.g. LO]; a first mixer [e.g. M0]; a second mixer [e.g. one of M1..Mn]; and a delay element [e.g. 430(n)/’’430(0)], wherein: wherein the first mixer is configured to receive an input signal from the input terminal and to mix the input signal with a local oscillator signal from the local oscillator, wherein the second mixer is configured to receive the input signal from the input terminal and to mix the input signal with a delayed local oscillator signal, wherein the delay element configured to receive the local oscillator signal, and to delay the received local oscillator signal to provide the delayed local oscillator signal to the second mixer, wherein the electrical circuit is configured to combine an output signal from the first mixer with an output signal from the second mixer to form an output signal at the output terminal, except wherein the electrical circuit is configured to weight the input signal from the input terminal before feeding it to at least one of the first mixer or the second mixer. However, Hayashi discloses to weight the input signal from the input terminal before feeding it to at least one of a first mixer or a second mixer [fig, 5]. Hayashi also disclose to reject 3rd and 5th harmonics [para. 0045-0046]. In addition, Seendripu discloses portions of the receiver being implemented digitally [see at least paras. 0023, 0034, 0044] and Hayashi specifically discloses digital Lo signals [e.g. fig. 3A-B, 5A-B].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu in accordance with the teaching of Hayashi regarding scaling RF input signal [para. 0045] in order to cancel the overlapping baseband versions of the RF component input signals [para. 0046] and/or implement digital portions of a receiver.

The combination discussed above discloses the electrical circuit, except wherein at least one weight used for weighting is configurable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one weight configurable in order to provide flexibility, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284(CCPA 1954). For example, EP 2246975 by Jeurissen et al. discloses the at least one weight configurable. See at least para. 0017.
Regarding claim 2, the combination discussed above discloses the electrical circuit according to claim 1, the electrical circuit further comprising at least one additional mixer [see at least another mixer with longer delay in fig. 4 Seendripu], wherein the at least one additional mixer is configured to receive the input signal from the input terminal and to mix the input signal with a further delayed local oscillator signal, wherein the further delayed local oscillator signal is a local oscillator signal with a delay longer than the delayed local oscillator signal, and wherein the electrical circuit is configured to combine the output signal from the first mixer with the output signal from the second mixer and the output signal from the at least one additional mixer to form the output signal at the output terminal.

Regarding claim 3, the combination discussed above discloses the electrical circuit according to claim 2, wherein the electrical circuit comprises at least one additional delay element [see at least the corresponding delay element 430 Seendripu] and is configured to provide the further delayed local oscillator signal by letting the delayed local oscillator signal pass the at least one additional delay element.
Regarding claim 5, the combination discussed above discloses the electrical circuit according to claim 1, wherein the electrical circuit is further configured to weight [see at least G1 fig. 5 Seendripu] the output signal from at least one of the first mixer or the second mixer before combining the output signal from the first mixer and the output signal from the second mixer.
Regarding claim 8, the combination discussed above discloses the electrical circuit according to any claim 1, wherein the delay element is configured to delay the local oscillator signal with one clock cycle or an integer fraction of one clock cycle [see at least fig. 4 Seendripu].

Regarding claim 13, the combination discussed above discloses the electrical circuit according to claim 1, wherein the input signal is an analogue input signal [e.g. RF Seendripu].

Regarding claim 14, the combination discussed above discloses the electrical circuit according to claim 1, wherein the input signal is a radio frequency signal [e.g. RF Seendripu].

Regarding claim 15, the combination discussed above discloses the electrical circuit according claim 1, wherein the local oscillator signal is a digital signal [Hayashi discloses digital Lo signals e.g. fig. 3A-B, 5A-B].  

Regarding claim 16, the combination discussed above discloses a receiver [see at least Abstract, paras. 0001, 0008 Seendripu], the receiver comprising the electrical circuit according to claim 1.

Regarding claim 17, the combination discussed above discloses the receiver according to claim 16, wherein the receiver is a down-conversion receiver [see at least paras. 0062, 0067-0068, 0080-0084 Seendripu].


Regarding claim 18, the combination discussed above discloses the receiver according to claim 17, wherein the receiver is configured to reject 3rd and 5th harmonics [para. 0045-0046 Hayashi] for both an in-phase branch and a quadrature branch [e.g. para. 0056-0057 Seendripu] of the down-conversion receiver. Also see the previous office action.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of in view of Hayashi et al. (US 2006/0205370) and Vora et al. (US 2015/0094004).
	
Regarding claim 7 (as best understood), the combination discussed above discloses the electrical circuit according to claim 4. the combination does not disclose to utilize a resistor to provide the weight. However, Vora disclose to utilize a resistor to provide the weight [e.g. rx fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu and Hayashi in accordance with the teaching of Vora regarding a resistor in order to utilize a well-known resistor to provide the weight.

Claim 1-3, 8 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370).
Regarding claim 1, Hayashi discloses an electrical circuit [figs. 5/3], the electrical circuit comprising: an input terminal [e.g. the left input]; an output terminal [e.g. the right output]; a local oscillator [e.g. Local Oscillator (LO)/VCO/the circuit that generates LO signal 520/312, see at least paras. 0003, 0006]; a first mixer [e.g. 518/304]; a second mixer [e.g. one of another mixers 302/306/524/512]; and a delay element [e.g. the circuit do the LO signal shifting], wherein: the first mixer is configured to receive an input signal from the input terminal and to mix the input signal with a local oscillator signal [e.g. 518/304] from the local oscillator, the second mixer is configured to receive the input signal from the input terminal and to mix the input signal with a delayed local oscillator signal, the delay element configured to receive the local oscillator signal, and to delay the received local oscillator signal to provide the delayed local oscillator signal to the second mixer [see at least paras. 0032, 0044 fig. 5/3], and the electrical circuit is configured to combine an output signal from the first mixer with an output signal from the second mixer to form an output signal at the output terminal, wherein the electrical circuit is configured to weight the input signal from the input terminal before feeding it to at least one of the first mixer or the second mixer [see at least fig. 5A/fig. 3A], except wherein at least one weight used for weighting is configurable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one weight configurable in order to provide flexibility, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284(CCPA 1954). For example, EP 2246975 by Jeurissen et al. discloses the at least one weight configurable. See at least para. 0017.

Regarding claim 2, the combination discussed above discloses the electrical circuit according to claim 1, the electrical circuit further comprising at least one additional mixer[e.g. mixer 530/506/310 Hayashi], wherein the at least one additional mixer is configured to receive the input signal from the input terminal and to mix the input signal with a further delayed local oscillator signal, wherein the further delayed local oscillator signal is a local oscillator signal with a delay longer than the delayed local oscillator signal, and wherein the electrical circuit is configured to combine the output signal from the first mixer with the output signal from the second mixer and the output signal from the at least one additional mixer to form the output signal at the output terminal.

Regarding claim 3, the combination discussed above discloses the electrical circuit according to claim 2, wherein the electrical circuit comprises at least one additional delay element [the corresponding shifting circuit for LO4/LO0 Hayashi] and is configured to provide the further delayed local oscillator signal by letting the delayed local oscillator signal pass the at least one additional delay element.
Regarding claim 8, the combination discussed above discloses the electrical circuit according to any claim 1, wherein the delay element is configured to delay the local oscillator signal with one clock cycle or an integer fraction of one clock cycle [see at least 0032, 0044 fig. 5B/3B Hayashi].

Regarding claim 13, the combination discussed above discloses the electrical circuit according to claim 1, wherein the input signal is an analogue input signal [e.g. RF].

Regarding claim 14, the combination discussed above discloses the electrical circuit according to claim 1, wherein the input signal is a radio frequency signal [e.g. RF].
Regarding claim 15, the combination discussed above discloses the electrical circuit according claim 1, wherein the local oscillator signal is a digital signal [see fig. 5B/3B].

Regarding claim 16, the combination discussed above discloses a receiver [see at least Abstract, paras. 0005, 0009, 0040-0041], the receiver comprising the electrical circuit according to claim 1.

Regarding claim 17, the combination discussed above discloses the receiver according to claim 16, wherein the receiver is a down-conversion receiver [see at least paras. 0005-0007, 0031-0034, 0045-0046].
Regarding claim 18, the combination discussed above discloses the receiver according to claim 17, wherein the receiver is configured to reject 3rd and 5th harmonics [paras. 0045-0046, 0033-0034] for both an in-phase branch and a quadrature branch [see para. 0030, described in the abstract of the paper by Jeffery] of the down-conversion receiver. 
Regarding claim 19, the combination discussed above discloses the receiver according to claim 17, wherein the receiver is configured to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal [see fig. 3].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370) in view of Seendripu et al. (US 2006/0160518).
Regarding claim 5, the combination discussed above discloses the electrical circuit according to claim 1, except wherein the electrical circuit is further configured to weight [see at least G1 fig. 5] the output signal from at least one of the first mixer or the second mixer before combining the output signal from the first mixer and the output signal from the second mixer.
However, Seendripu disclose wherein the electrical circuit is configured to weight [see at least G1 figs. 4-5] the output signal from at least one of the first mixer or the second mixer before combining the output signal from the first mixer and the output signal from the second mixer. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hayashi in accordance with the teaching of Seendripu regarding output amplifiers [440 para. 0075] in order to equalize the gain of each mixer output [para. 0074].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2006/0205370) in view of Vora et al. (US 2015/0094004).
	
Regarding claim 7 (as best understood), the combination discussed above discloses the electrical circuit according to claim 4. Hayashi does not disclose to utilize a resistor to provide the weight. However, Vora disclose to utilize a resistor to provide the weight [e.g. rx fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hayashi in accordance with the teaching of Vora regarding a resistor in order to utilize a well-known resistor to provide the weight.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seendripu et al. (US 2006/0160518) in view of Hayashi et al. (US 2006/0205370) and Weldon et al. (“A 1.75-GHz Highly Integrated Narrow-Band CMOS Transmitter with Harmonic-Rejection Mixers” IEEE Journal of Solid-State Circuits, Vol. 36, No. 12, December 200, pp. 2003-2015).
Regarding claim 19, the combination discussed above discloses the receiver according to claim 17. Seendripu does not disclose wherein the receiver is configured to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal. However, Weldon discloses to apply a relative weight of 1 for the input signal mixed with an undelayed version of the local oscillator signal, to apply a relative weight of square root of 2 to a first delayed version of the local oscillator signal and to apply a relative weight of 1 to a second delayed version of the local oscillator signal [see fig. 8 and its corresponding description, the LO signal are scaled by 1: square root over 2: 1 and figs. 3-4 of Hayashi et al. (US 2006/0205370) for reference].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Seendripu and Hayashi in accordance with the teaching of Weldon regarding Harmonic-rejection mixer (HRM) in order to attenuate the third and fifth LO harmonics, reducing the IF filtering requirement [the bottom 4-5 lines of the right column, page 2005].
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant stated on pages 7-8: For the feature, wherein at least one weight used for weighting before mixing is configurable, the Office suggest that the holding in In re Stevens supports its finding of non-obviousness. Applicant respectfully disagrees. First, Applicant reminds the Office that it is the claim as a whole that must be considered, and not each feature in isolation. Accordingly, it must be considered that the claims does not require that any weight in abstract be configurable, but a weight that is applied prior to mixing is configurable. This relationship is important. Thus raising a second point, the Office should not rely on the holdings of In re Stevens when the particular elements being considered are essential to a particular improvement. As described above, that is the case here. Third, the Office is reminded that to rely on such cases as In re Stevens, the facts of the case must be sufficiently similar to the application under examination. See MPEP 2144.04. That is not the case here. In re Stevens was actually about adjustability of simple mechanical device, namely an adjustable finger hook for a fishing rod. See MPEP 2144.04V.D. The present case is about complex electric circuitry, where a configuration of a weight is much less predictable on the operation of a whole device versus a mere mechanical adjustment. Accordingly, no adequate motivation has been shown to indicate obviousness.

However, a configurable weight either before or after the mixing can be used with a similar element and technique. For example, utilize a switch/switches to select weight before mixing. Similarly, a switch/switches can be utilized to select weight after mixing.  For another example, utilize adjustable resistor(s) for a weight before mixing. Similarly, adjustable resistor(s) can be utilized for a weight after mixing. In fact, “Making adjustable” has been recognized as common sense or ordinary routine practice. See the discussion below.
The Supreme Court’s flexible approach to the obviousness inquiry is reflected in numerous pre-KSR decisions; see MPEP § 2144. That section provides many lines of reasoning to support a determination of obviousness based upon earlier legal precedent that had condoned the use of particular examples of what may be considered common sense or ordinary routine practice (e.g., making integral, changes in shape, making adjustable). See MPEP 2141 I. Thus, case law In re Stevens does not pre-exclude other fields because making adjustable has been recognized as common sense or ordinary routine practice. For example, see Abstract and paras. 0045, 0075, 0076, 0091 by Shah (US 2005/0239430). One having ordinary skills of the art would have understood that the benefit of making adjustable is to provide flexibility. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least one weight for weighting before mixing adjustable in order to provide flexibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842